Case 15-01290   Doc 7   Filed 12/19/18   Entered 12/19/18 14:05:30   Desc Main
                           Document      Page 1 of 5
Case 15-01290   Doc 7   Filed 12/19/18   Entered 12/19/18 14:05:30   Desc Main
                           Document      Page 2 of 5
Case 15-01290   Doc 7   Filed 12/19/18   Entered 12/19/18 14:05:30   Desc Main
                           Document      Page 3 of 5
Case 15-01290   Doc 7   Filed 12/19/18   Entered 12/19/18 14:05:30   Desc Main
                           Document      Page 4 of 5
Case 15-01290   Doc 7   Filed 12/19/18   Entered 12/19/18 14:05:30   Desc Main
                           Document      Page 5 of 5
